On January 11, 1990, the Defendant was sentenced to Count I, Sexual Assault, twenty (20) years; Count VI, Sexual Intercourse without Consent, twenty (20) years; both sentences are to be served concurrently; defendant must complete the sexual offenders program in Montana State Prison or an approved private sexual offenders program after completing his prison term as a further condition of his sentence.
On October 23, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*69DATED this 23rd day of October, 1992.
The Defendant was present and was represented by Steven Cameron, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Robert Boyd and Hon. Mark P. Sullivan, Acting Member, Judges.
The Sentence Review Board wishes to thank Steven Cameron, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.